Citation Nr: 0826348	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2003 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for sinusitis.  However, during the pendency of 
the appeal, a rating decision dated in January 2005 granted 
service connection for sinusitis and assigned a 
noncompensable disability evaluation effective from November 
26, 2002.  Therefore, the issue of entitlement to service 
connection for sinusitis no longer remains in appellate 
status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To schedule the veteran for a hearing 
before the Board at the RO in Boston, Massachusetts.

The veteran was originally scheduled to testify at hearing 
before the Board at a local VA office on May 21, 2008.  
However, the veteran failed to report for that hearing.  
Nevertheless, he submitted a letter in June 2008 requesting 
that his hearing be rescheduled.  In particular, he indicated 
that had had a panic attack and minimal sleep, which rendered 
him unable to travel for the hearing scheduled on May 21, 
2008.  The Board construed this as a motion to reschedule a 
travel board hearing.  In August 2008, it was determined that 
good cause had been shown, and the motion to reschedule was 
granted.  

The veteran has not yet been provided such a hearing.  The 
failure to afford the veteran a hearing would amount to a 
denial of due process. 38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the veteran should be scheduled for a hearing 
before the Board at that RO in Boston, Massachusetts.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should take appropriate steps to 
schedule the veteran for a personal 
hearing with a Veterans Law Judge of 
the Board at the local office, in 
accordance with his request.  The 
veteran should be notified in writing 
of the date, time, and location of the 
hearing. After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, 
in accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional

office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




